UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: September 30, 2007 Commission File Number: 000-17007 Republic First Bancorp, Inc. (Exact name of business issuer as specified in its charter) Pennsylvania 23-2486815 (State or other jurisdiction of IRS Employer Identification incorporation or organization) Number 50 South 16th Street, Philadelphia, Pennsylvania 19102 (Address of principal executive offices) (Zip code) 215-735-4422 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated Filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES NO X APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Issuer's classes of common stock, as of the latestpracticable date. 10,320,908shares of Issuer's Common Stock, par value $0.01 per share, issued and outstanding as of November 7, 2007 Page 1 Exhibit index appears on page 36 TABLE OF CONTENTS Part I:Financial Information Page Item 1: Financial Statements (unaudited) 3 Item 2:Management’s Discussion and Analysis of Financial Condition and 15 Results of Operations Item 3:Quantitative and Qualitative Information about Market Risk 35 Item 4:Controls and Procedures 35 Part II: Other Information Item 1: Legal Proceedings 36 Item 1A: Risk Factors 36 Item 2: Unregistered Sales of Equity and Use of Proceeds 36 Item 3: Defaults Upon Senior Securities 36 Item 4: Submission of Matters to a Vote of Security Holders 36 Item 5: Other Information 36 Item 6: Exhibits 36 2 PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of September 30, 2007and December 31, 2006 (unaudited) 4 Consolidated Statements of Income for the three and nine months ended September 30, 2007 and 2006 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 6 Consolidated Statements of Changes in Shareholders’ Equity for the nine months ended September 30, 2007 and 2006 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 3 Republic First Bancorp, Inc. and Subsidiary Consolidated Balance Sheets As of September 30, 2007 and December 31, 2006 Dollars in thousands, except per share data (unaudited) ASSETS: September 30, 2007 December 31, 2006 Cash and due from banks $ 10,958 $ 19,454 Interest bearing deposits with banks 990 426 Federal funds sold 64,986 63,247 Total cash and cash equivalents 76,934 83,127 Investment securities available for sale, at fair value 80,539 102,039 Investment securities held to maturity, at amortized cost (Fair value of $284 and $338,respectively) 281 333 Restricted stock, at cost 10,471 6,804 Loans receivable (net of allowance for loan losses of $8,791 and $8,058, respectively) 832,983 784,002 Premises and equipment, net 10,946 5,648 Other real estate owned, net 42 572 Accrued interest receivable 5,429 5,370 Bank owned life insurance 11,604 11,294 Other assets 10,890 9,635 Total Assets $ 1,040,119 $ 1,008,824 LIABILITIES AND SHAREHOLDERS' EQUITY: Liabilities: Deposits: Demand – non-interest-bearing $ 80,451 $ 78,131 Demand – interest-bearing 32,548 47,573 Money market and savings 246,311 260,246 Time less than $100,000 118,927 138,566 Time over $100,000 291,652 230,257 Total Deposits 769,889 754,773 Short-term borrowings 168,435 159,723 Accrued interest payable 4,302 5,224 Other liabilities 7,780 8,184 Subordinated debt 11,341 6,186 Total Liabilities 961,747 934,090 Shareholders’ Equity: Preferred stock, par value $0.01 per share: 10,000,000 shares authorized; no shares issued - - Common stock par value $0.01 per share, 20,000,000 shares authorized; shares issued 10,735,720 as of September 30, 2007 and 9,746,312 as of December 31, 2006 107 97 Additional paid in capital 74,930 63,342 Retained earnings 7,350 13,511 Treasury stock at cost (416,303 and 250,555 shares, respectively) (2,993 ) (1,688 ) Stock held by deferred compensation plan (810 ) (810 ) Accumulated other comprehensive income (loss) (212 ) 282 Total Shareholders’ Equity 78,372 74,734 Total Liabilities and Shareholders’ Equity $ 1,040,119 $ 1,008,824 (See notes to unaudited consolidated financial statements) 4 Republic First Bancorp, Inc. and Subsidiary Consolidated Statements of Income For the Three and Nine Months Ended September 30, 2007 and 2006 Dollars in thousands, except per share data (unaudited) Three months ended Nine months ended September 30, September 30, 2007 2006 2007 2006 Interest income: Interest and fees on loans $ 16,209 $ 14,868 $ 47,166 $ 42,773 Interest and dividends on taxable investment securities 1,198 884 3,852 1,960 Interest and dividends on tax-exempt investment securities 131 31 380 31 Interest on federal funds sold and other interest-earning assets 139 248 543 900 Total interest income 17,677 16,031 51,941 45,664 Interest expense: Demand interest-bearing 109 165 327 379 Money market and savings 2,816 2,437 9,370 6,381 Time less than $100,000 1,829 1,625 5,510 4,096 Time over $100,000 2,921 1,851 8,161 5,425 Other borrowings 2,198 1,626 5,694 3,561 Total interest expense 9,873 7,704 29,062 19,842 Net interest income 7,804 8,327 22,879 25,822 Provision for loan losses 1,282 - 1,425 1,374 Net interest income after provision for loan losses 6,522 8,327 21,454 24,448 Non-interest income: Loan advisory and servicing fees 156 194 715 1,022 Service fees on deposit accounts 289 309 871 1,167 Gain on sale of other real estate owned 183 130 185 130 Bank owned life insurance 106 93 309 270 Other income 26 148 75 244 760 874 2,155 2,833 Non-interest expenses: Salaries and employee benefits 2,713 3,083 7,874 8,938 Occupancy 688 482 1,829 1,347 Depreciation and amortization 347 253 1,036 661 Legal 166 145 438 450 Other real estate 3 - 23 3 Advertising 141 173 385 361 Data processing 172 113 486 351 Insurance 106 96 293 261 Professional fees 129 144 379 410 Taxes, other 204 176 618 567 Other expenses 819 838 2,405 2,317 5,488 5,503 15,766 15,666 Income before provision for income taxes 1,794 3,698 7,843 11,615 Provision for income taxes 558 1,263 2,535 3,982 Net income $ 1,236 $ 2,435 $ 5,308 $ 7,633 Net income per share (1): Basic $ 0.12 $ 0.23 $ 0.51 $ 0.73 Diluted $ 0.12 $ 0.23 $ 0.50 $ 0.72 (1) 2006 amounts adjusted for 10% stock dividend paid on April 17, 2007 (See notes to unaudited consolidated financial statements) 5 Republic First Bancorp, Inc. and Subsidiary Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 and 2006 Dollars in thousands (unaudited) Nine months ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 5,308 $ 7,633 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,425 1,374 Gain on sale of other real estate owned (185 ) (130 ) Depreciationand amortization 1,036 661 Stock based compensation 92 10 Amortization of (discounts) premiums on investment securities (127 ) 116 Increase in value of bank owned life insurance (309 ) (270 ) Increase in accrued interest receivable and other assets (1,061 ) (600 ) Increase (decrease) in accrued interest payable and other liabilities (1,326 ) 4,024 Net cash provided by operating activities 4,853 12,818 Cash flows from investing activities: Purchase of securities: Available for sale (4,644 ) (41,066 ) Proceeds from maturities and calls of securities: Held to maturity 52 54 Available for sale 25,523 1,662 Purchase of restricted stock (3,667 ) - Proceeds from sale of restricted stock - 225 Net increase in loans (50,406 ) (84,774 ) Net proceeds from sale of other real estate owned 715 267 Premises and equipment expenditures (6,334 ) (2,841 ) Net cash used in investing activities (38,761 ) (126,473 ) Cash flows from financing activities: Net proceeds from exercise of stock options 37 680 Purchase of treasury shares (1,305 ) - Net decrease in demand, money market and savings deposits (26,640 ) (13,810 ) Increase of short term borrowings 8,712 21,927 Issuance of subordinated debt 5,155 - Net increase in time deposits 41,756 108,958 Net cash provided by financing activities 27,715 117,755 (Decrease) increase in cash and cash equivalents (6,193 ) 4,100 Cash and cash equivalents, beginning of period 83,127 106,974 Cash and cash equivalents, end of period $ 76,934 $ 111,074 Supplemental disclosure: Interest paid $ 29,984 $ 16,274 Taxes paid $ 2,625 $ 3,700 (See notes to unaudited consolidated financial statements) 6 Republic First Bancorp, Inc. and Subsidiary Consolidated Statements of Changes in Shareholders’ Equity For the Nine Months Ended September 30, 2007 and 2006 Dollars in thousands (unaudited) Comprehensive Income Common Stock Additional Paid in Capital Retained Earnings Treasury Stock, at Cost Stock Held by Deferred Compensation Plan Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance January 1, 2007 $ 97 $ 63,342 $ 13,511 $ (1,688 ) $ (810 ) $ 282 $ 74,734 Total other comprehensive loss, net of taxes of $(254) (494 ) – (494 ) (494 ) Net income 5,308 – – 5,308 – – – 5,308 Total comprehensive income $ 4,814 Stock based compensation – 92 – 92 Stock dividend (974,441 shares) 10 11,459 (11,469 ) – Options exercised (15,067 shares) – 37 – 37 Purchase of treasury shares (140,700 shares) – – – (1,305 ) – – (1,305 ) Balance September 30, 2007 $ 107 $ 74,930 $ 7,350 $ (2,993 ) $ (810 ) $ (212 ) $ 78,372 Comprehensive Income Common Stock Additional Paid in Capital Retained Earnings Treasury Stock, at Cost Stock Held by Deferred Compensation Plan Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance January 1, 2006 $ 88 $ 50,203 $ 15,566 $ (1,688 ) $ (573 ) $ 81 $ 63,677 Total other comprehensive loss, net of taxes of $35 67 – 67 67 Net income 7,633 – – 7,633 – – – 7,633 Total comprehensive income $ 7,700 Stock based compensation – 10 – 10 Stock dividend declared (885,279 shares) 8 12,165 (12,173 ) – Options exercised (114,140 shares) 1 679 – 680 Balance September 30, 2006 $ 97 $ 63,057 $ 11,026 $ (1,688 ) $ (573 ) $ 148 $ 72,067 (See notes to unaudited consolidated financial statements) 7 REPUBLIC FIRST BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1:Organization Republic First Bancorp, Inc. (“the Company”) is a one-bank holding company organized and incorporated under the laws of the Commonwealth of Pennsylvania. It is comprised of one wholly owned subsidiary, Republic First Bank (“Republic”), a Pennsylvania state chartered bank. Republic offers a variety of banking services to individuals and businesses throughout the Greater Philadelphia and South Jersey area through its offices and branches in Philadelphia, Montgomery, Delaware, and Camden counties. Both Republic and First Bank of Delaware (“FBD”), a former subsidiary, share data processing, accounting, human resources and compliance services through BSC Services Corp. (”BSC”), which is a subsidiary of FBD.BSC allocates its cost on the basis of usage, to Republic and FBD, which classify such costs to the appropriate non-interest expense categories. The Company and Republic encounter vigorous competition for market share in the geographic areas they serve from bank holding companies, other community banks, thrift institutions and other non-bank financial organizations, such as mutual fund companies, insurance companies and brokerage companies. The Company and Republic are subject to regulations of certain state and federal agencies. These regulatory agencies periodically examine the Company and its subsidiary for adherence to laws and regulations. As a consequence, the cost of doing business may be affected. Note 2:Summary of Significant Accounting Policies: Basis of Presentation: The consolidated financial statements include the accounts of the Company and Republic. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financialinformationand with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine month periods ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. All significant inter-company accounts and transactions have been eliminated in the consolidated financial statements. Risks and Uncertainties and Certain Significant Estimates: The earnings of the Company depend on the earnings of Republic. Earnings are dependent primarily upon the level of net interest income, which is the difference between interest earned on its interest-earning assets, such as loans and investments, and the interest paid on its interest-bearing liabilities, such as deposits and borrowings. Accordingly, the results of operations are subject to risks and uncertainties surrounding their exposure to change in the interest rate environment. 8 Prepayments on residential real estate mortgage and other fixed rateloans and mortgage-backed securities vary significantly and may cause significant fluctuations in interest margins. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make significant estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates are made by management in determining the allowance for loan losses, carrying values of other real estate owned, other than temporary impairment of investment securities and the realization of deferred tax assets. Consideration is given to a variety of factors in establishing these estimates. In estimating the allowance for loan losses, management considers current economic conditions, diversification of the loan portfolio, delinquency statistics, results of internal loan reviews, borrowers’ perceived financial and managerial strengths, the adequacy of underlying collateral, if collateral dependent, or present value of future cash flows and other relevant factors. Since these estimates are dependent, to a great extent, on the general economy and other conditions that may be beyond Republic’s control, it is at least reasonably possible that the estimates could differ materially in the near term.In estimating the carrying values of other real estate owned, valuations are periodically performed by management and the assets are carried at the lower of carrying amount or fait value, less the cost to sell.In estimating other than temporary impairment of investment securities, securities are evaluated on at least a quarterly basis, and more frequently when market conditions warrant such an evaluation, to determine whether a decline in their value is other-than-temporary.To determine whether a loss in value is other-than-temporary, management utilizes criteria such as the reasons underlying the decline, the magnitude and duration of the decline and the intent and ability of the Company to retain its investment in the security for a period of time sufficient to allow for an anticipated recovery in the fair value.The term “other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospects for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of investment.Once a decline in value is determined to be other-than-temporary, the value of the security is reduced and a corresponding charge to earnings is recognized.In evaluating our ability to recover deferred tax assets, management considers all available positive and negative evidence, including our past operating results and our forecast of future taxable income.In determining future taxable income, management makes assumptions for the amount of taxable income, the reversal of temporary differences and the implementation of feasible and prudent tax planning strategies.These assumptions require us to make judgments about our future taxable income and are consistent with the plans and estimates we use to manage our business.Any reduction in estimated future taxable income may require us to record a valuation allowance against our deferred tax assets.An increase in the valuation allowance would result in additional income tax expense in the period and could have a significant impact on our future earnings. The Company and Republic are subject to federal and state regulations governing virtually all aspects of their activities, including but not limited to, lines of business, liquidity, investments, the payment of dividends, and others.Such regulations and the cost of adherence to such regulations can have a significant impact on earnings and financial condition. Share-Based Compensation: At September 30, 2007, the Company maintains a Stock Option Plan (the “Plan”) under which the Company grants options to its employees and directors.Under terms of the Plan, 1.5 million shares of common stock, plus an annual increase equal to the number of shares needed to restore the maximum number of shares that may be available for grant under the Plan to 1.5 million shares, are reserved for such options.The Plan provides that the exercise price of each option granted equals the market price of the Company’s stock on the date of grant.Any options granted vest within one to five years and have a 9 maximum term of 10 years.The Black-Sholes option pricing model is utilized to determine the fair market value of stock options.In 2007 the following assumptions were utilized; a cash dividend yield of 0%; expected volatility of 25.24%; a risk-free interest rate of 4.70% and an expected life of 7.0 years.A dividend yield of 0% is utilized, because cash dividends have never been paid.The expected life reflects a 3 to 4 year “all or nothing” vesting period, the maximum ten year term and review of historical behavior.The volatility was based on Bloomberg’s seven year volatility calculation for “FRBK” stock.The risk-free interest rate is based on the seven year Treasury bond.No shares vested in the first nine months of 2007, but expense is recognized ratably over the period required to vest.There were 12,100 unvested options at January 1, 2007 with a fair value of $61,710 with $46,282 of that amount remaining to be recognized as expense.At September 30, 2007, there were 105,050 unvested options with a fair value of $486,885 with $379,301 of that amount remaining to be recognized as expense. At that date, the intrinsic value of the 739,332 options outstanding was $1,190,325, while the intrinsic value of the 634,282 exercisable (vested) was $1,585,705. During the first nine months of 2007, 6,050 options were forfeited, with a weighted average grant fair value of $30,855. A summary of the status of the Company’s stock options under the Plan as of September 30, 2007 and 2006 and changes during the nine months ended September 30, 2007 and 2006 are presented below: For the Nine Months Ended September 30, 2007 2006 Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Outstanding, beginning of year 661,449 $ 5.55 780,309 $ 5.43 Granted 99,000 11.77 12,100 12.14 Exercised (15,067 ) (2.42 ) (125,554 ) (5.42 ) Forfeited (6,050 ) (12.14 ) (1,988 ) (6.74 ) Outstanding, end of period 739,332 6.39 664,867 5.55 Options exercisable at period-end 634,282 5.50 652,767 5.43 Weighted average fair value of options granted during the period $ 4.61 $ 5.10 For the Nine Months Ended September 30, 2007 2006 Number of options exercised 15,067 125,554 Cash received $ 36,413 $ 680,253 Intrinsic value 115,589 858,634 Tax benefit 40,456 300,522 The following table summarizes information about options outstanding under the Plan as of September 30, 2007. 10 Options outstanding Options exercisable Range of Exercise Prices Shares Weighted Average remaining contractual life (years) Weighted Average exercise price Shares Weighted Average Exercise Price $1.81 106,586 3.3 $ 1.81 106,586 $ 1.81 $2.72 to $3.55 170,687 4.5 2.94 170,687 2.94 $3.76to $4.62 27,275 4.0 4.00 27,275 4.00 $6.03to $6.74 169,942 6.3 6.23 169,942 6.23 $9.94 to $12.14 264,842 8.3 10.81 159,792 10.16 739,332 $ 6.39 634,282 $5.50 For the Nine Months Ended, September 30, 2007 Number of shares Weighted average grant date fair value Nonvested at beginning of year 12,100 $5.10 Granted 99,000 4.61 Vested - - Forfeited (6,050) (5.10) Nonvested at end of period 105,050 $ 4.64 During the three months ended September 30, 2007, $33,000 was recognized in compensation expense, with a 35% assumed tax benefit, for the Plan.During the nine months ended September 30, 2007, $92,000 was recognized in compensation expense, with a 35% assumed tax benefit, for the Plan.During the three months and nine months ended September 30, 2006, $5,000 and $10,000, respectively, was recognized in compensation expense for the Plan. Note 3:
